Citation Nr: 1506079	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-19 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for service-connected right upper extremity disability, to include ulnar and median nerve neuropathy with brachial neuritis (also claimed as nerve palsy, carpal tunnel syndrome, right shoulder condition, and right thumb numbness and limitation of motion).

2.  Entitlement to an initial disability rating (or evaluation) in excess of 40 percent for service-connected fibromyalgia (also claimed as chronic pain syndrome).

3.  Entitlement to service connection for residuals of photorefractive keratectomy (PRK), to include presbyopia, mild dry eyes, and mild superficial punctate keratitis (also claimed as night vision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1986 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over this claim is now with the RO in Huntington, West Virginia.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In this regard, the Veteran submitted a notice of disagreement to all the issues adjudicated in the March 2011 rating decision on appeal; however, in an April 2012 submission from the Veteran's representative, the Veteran limited the appeal to the issues listed on the title page of this decision, including service connection for tinnitus, bilateral pes planus, a left shoulder condition, a right shoulder condition, right thumb numbness and limitation of motion, pseudofolliculitis barbae, right carpal tunnel syndrome, left carpal tunnel syndrome, and microhematuria (claimed as prostatitis).  

In an April 2012 rating decision, the RO fully granted service connection for left upper extremity ulnar and median neuropathy with brachial neuritis (claimed as a left shoulder condition and left carpal tunnel syndrome), pseudofolliculitis barbae, tinnitus, bilateral pes planus, and prostatitis; therefore, those issues are not in appellate status, and are not before the Board.  

As to the issues of service connection for a bilateral shoulder condition, right thumb numbness and limitation of motion, and right carpal tunnel syndrome, in the April 2012 rating decision, the RO granted a higher initial disability rating of 20 percent for the right upper extremity disability, to include the carpal tunnel syndrome, right shoulder condition, and right thumb numbness and limitation of motion.  In short, the issues of service connection for a right shoulder condition, right thumb numbness and limitation of motion, and right carpal tunnel syndrome were subsumed in the grant of a higher initial rating for the right upper extremity disability in the April 2012 rating decision.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for residuals of a PRK is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the right upper extremity disability approximates moderate incomplete paralysis of the upper, middle, and lower major radicular groups.

2.  For the entire initial period on appeal, the Veteran is in receipt of the maximum scheduler rating of 40 percent for the service-connected fibromyalgia.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period, the criteria for a higher initial 40 percent rating, but no higher, for a right upper extremity disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8513 (2014).

2.  For the entire initial rating period on appeal, the criteria for an initial disability rating in excess of 40 percent for fibromyalgia have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5025 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Concerning the appeals for higher initial ratings, because they are appeals that arise from the Veteran's disagreement with the initial rating following the grant of service connection for a right upper extremity disability and fibromyalgia, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has obtained the Veteran's service treatment records, VA and private treatment records, and VA examinations to assist with the claims.  In this regard, in February 2009, October 2010, and May 2012, VA provided the Veteran with VA examinations to help determine the severity of the service-connected right upper extremity disability and fibromyalgia.  As the VA examination reports were written after interviews with the Veteran and contain specific findings regarding the extent of the Veteran's disabilities at the times of the examinations, the examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion regarding the appeal for higher initial ratings for a right upper extremity disability and fibromyalgia.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide these appeals.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the appeals of higher initial ratings for a right upper extremity disability and fibromyalgia.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issues as appeals for a higher evaluation of the original awards.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board has reviewed all the evidence in the Veteran's claims file (to include on Virtual VA and VBMS), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Initial Rating for a Right Upper Extremity Disability

Diagnostic Codes 8513, 8613, and 8713 provide ratings for paralysis, neuritis, and neuralgia for all radicular groups (upper, middle, and lower).  Disability ratings of 20, 40, and 70 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of all major (or dominant) radicular groups.  A maximum 90 percent rating is warranted for complete paralysis of all major radicular groups.  38 C.F.R. § 4.124a.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The "amputation rule," set forth at 38 C.F.R. § 4.68, provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  The regulation elaborates that, for example, the combined evaluations for disabilities amputation of the arm shall not exceed the 90 percent evaluation under Diagnostic Code 5120.  See
38 C.F.R. §4.71a, Diagnostic Code 5120 (amputation of the arm warrants a disability rating of 90 percent).

The relevant evidence for this appeal consists of the VA examinations dated in February 2009, October 2010, and May 2012.  VA and private treatment records note the Veteran's treatment of the right upper extremity, but do not include detailed information relevant to the right upper extremity disability rating analysis under the applicable rating criteria.  Such evidence is located in the VA examination reports.

First, the record reflects that the Veteran is right hand dominant.  During the February 2009 VA QTC examination, the Veteran reported pain in the palm of the hands, fingers, forearm, and upper arm.  He also reported that numbness is increased when the arm is raised to work at the desk.  He described the symptoms as a tingling, numbness, and pain of the fingers at distal regions, which is constant.  At that time, the only diagnosis rendered as to the reported symptoms was carpal tunnel syndrome of both wrists.

The Veteran underwent another VA examination in October 2010.  There, the Veteran reported tingling and numbness in the right forearm and hand.  He was diagnosed with right median neuropathy at the level of the elbow and right carpal tunnel syndrome.  The neurologic, sensory, and detailed motor examinations were normal.  The October 2010 report also reflects normal (full) range of motion in the hands, wrists, and shoulders.  During the May 2012 VA examination of the peripheral nerves, the Veteran had normal sensory and reflexes examinations.  He had normal (full) range of motion in the hands.  Regardless, he was diagnosed with bilateral upper extremity ulnar and medial neuropathy.  The symptoms attributable to the peripheral nerve condition were moderate intermittent pain of the right upper extremity, moderate paresthesias and/or dysesthesias of the right upper extremity, and mild numbness of the right upper extremity.

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period from April 1, 2010, the right upper extremity disability more nearly approximates moderate incomplete paralysis of the upper, middle, and lower major radicular groups.  The May 2012 VA peripheral nerves examination shows that neuropathy with brachial neuritis affects multiple nerves in the right upper extremity, to include the median and ulnar nerve.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a rating under Diagnostic Code 8513, which addresses incomplete or complete paralysis in all radicular groups, is appropriate.  38 C.F.R. § 4.124a.  

Most significantly, while the February 2009 and October 2010 VA examinations did not indicate whether the Veteran's neuropathy with brachial neuritis resulted in incomplete or complete paralysis, the May 2012 VA examination report revealed that the peripheral nerve condition resulted in moderate intermittent pain of the right upper extremity, moderate paresthesias and/or dysesthesias of the right upper extremity, and mild numbness of the right upper extremity.  For these reasons, the Board finds that for the entire initial rating period, a higher initial 40 percent rating, but no higher, is warranted for a right upper extremity disability under Diagnostic Code 8513 for moderate incomplete paralysis of all major radicular groups.  38 C.F.R. § 4.124a.  

The Board further finds that a rating in excess of 40 percent is not alternately available under the Diagnostic Codes addressing other nerves in the right (major) upper extremity.  Moreover, because a 40 percent rating under Diagnostic Code 8513 contemplates incomplete paralysis of the radicular groups affecting all shoulder, elbow, hand, and wrist movements, the Board finds that the assignment of separate ratings under different Diagnostic Codes would constitute pyramiding.  38 C.F.R. §§ 4.14, 4.124a (Diagnostic Codes 8510, 8511, and 8512 addressing the functions of the upper, middle, and lower radicular groups).

In short, the Board finds that the weight of the evidence demonstrates that the degree of impairment based on right upper extremity neurologic symptoms more nearly approximates 40 percent for the entire initial rating period, and does not more nearly approximate the criteria in excess of 40 percent for any period.  The evidence of record supports the conclusion that the Veteran is not entitled to compensation in excess of 40 percent during any time within the initial rating period on appeal from April 1, 2010, as the evidence does not demonstrate severe incomplete paralysis of any nerves in the right upper extremity.  For these reasons, the Board finds that a preponderance of the evidence is against an initial rating in excess of 40 percent for a right upper extremity disability for any period.  Because the preponderance of the evidence is against the appeal in excess of 40 percent, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.


Initial Rating for Fibromyalgia

On appeal to the Board, a March 2011 rating decision granted service connection for chronic pain syndrome (claimed as fibromyalgia) and assigned a noncompensable initial disability rating, effective the day after separation from active service.  In an April 2012 rating decision, the RO, in pertinent part, granted a higher disability rating of 20 percent for the chronic pain syndrome, effective the day after separation from active service.  Subsequently, in a January 2013 rating decision, the RO, in pertinent part, granted a higher disability rating for fibromyalgia to 40 percent disabling, effective the day after separation from active service.  By entering a notice of disagreement with the initial rating, the Veteran has at least implicitly contended that the service-connected fibromyalgia is worse than the assigned 40 percent rating contemplates.

Fibromyalgia is evaluated under Diagnostic Code 5025.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  Under these regulatory criteria, a 40 percent evaluation is the maximum allowable schedular rating.  Such a rating is assigned when fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, are constant or nearly constant, and are refractory to therapy.  Id.  

In this case, the Veteran is already receiving the maximum scheduler rating permitted under 38 C.F.R. § 4.71a, Diagnostic Code 5025, for widespread musculoskeletal pain, fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, and anxiety that are constant or nearly constant, and are refractory to therapy.  See May 2012 VA examination report.  A review of the rating schedule indicates that there are no other applicable codes that would permit for an initial disability rating in excess of 40 percent for this disability.  Nor is a separate initial rating warranted under any other diagnostic code.  The RO has already granted the Veteran separate, additional disability ratings for other distinct manifestations associated with fibromyalgia, including gastroesophageal reflux disease (GERD) and depression, and he is also separately rated for orthopedic disabilities, including a bilateral knee disability, a neck disability, a back disability, a bilateral foot disability, and a bilateral upper extremity disability.  The Board may not assign separate ratings for the same manifestations of disability under multiple diagnoses, as such would compensate the Veteran twice for the same symptomatology and "would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Such would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").

Additionally, as the Veteran is receiving the maximum scheduler rating available under 38 C.F.R. § 4.71a, Diagnostic Code 5025, any functional loss may not be a basis to grant a higher initial rating because the disability is already rated at the maximum level under the pertinent diagnostic code.  VAOPGCPREC 36-97.  Hence, a disability rating higher than 40 percent for fibromyalgia based on functional loss due to pain pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that all the symptomatology and impairment caused by the Veteran's service-connected right upper extremity disability are specifically contemplated by the schedular rating criteria (38 C.F.R. § 4.124a, Diagnostic Code 8513), and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Code 8513, specifically provide for disability ratings based on the presence of neuritis, neuralgia, and incomplete or complete paralysis of the nerves of the right upper extremity.  See 38 C.F.R. §§ 4.21, 4.124a (2014).  In this case, considering the lay and medical evidence, the Veteran's right upper extremity neurological disability is shown to approximate moderate incomplete paralysis of the nerves in all radicular groups.  These symptoms and manifestations are contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).

The Board also finds that all the symptomatology and impairment caused by the Veteran's service-connected fibromyalgia are specifically contemplated by the schedular rating criteria (38 C.F.R. § 4.71a, Diagnostic Code 5025), and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 5025 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria specifically provide for ratings based on the presence of fibromyalgia symptoms that are constant or nearly constant, and are refractory to therapy, as in the Veteran's case.  38 C.F.R. § 4.71a.  The Board again notes that the Veteran attributed other symptoms, such as musculoskeletal and orthopedic pains, fatigability, depression, and GERD to the fibromyalgia disability.  Yet, as these symptoms are already contemplated by the Veteran's service-connected orthopedic, gastrointestinal, and psychiatric disabilities, to rate the Veteran's orthopedic pains, fatigability, GERD, and depression symptoms under Diagnostic Code 5025 as fibromyalgia symptoms, or as extraschedular symptoms attributable to fibromyalgia, would constitute pyramiding.  See 38 C.F.R. § 4.14.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Additionally, the Board has considered the Veteran's functional limitations noted during VA examinations.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected right upper extremity disability and fibromyalgia are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with a right upper extremity disability or fibromyalgia, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Also, in this regard, for the entire initial rating period, the Veteran is already in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which is another form of extraschedular rating with different criteria; as such, a TDIU is not part of the initial rating appeals.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

For the entire initial rating period on appeal, an initial disability rating of 40 percent, but no higher, for service-connected right upper extremity disability is granted.

For the entire initial rating period on appeal, an initial disability rating in excess of 40 percent for service-connected fibromyalgia is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for residuals of a PRK.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).


Residuals of a PRK

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

In addition, the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service. 38 C.F.R. § 3.306(b)(1).  In Verdon v. Brown, 8 Vet. App. 529 (1996), the Court interpreted 38 C.F.R. § 3.306(b)(1), and held that, "where a preexisting disability has been medically or surgically treated during service and the usual effects of the treatment have ameliorated the disability so that it is no more disabling than it was at entry into service, the presumption of aggravation does not attach as to that disability," but that, "when a disability has been made worse in one respect and improved in another respect by in-service medical or surgical treatment, the rating schedule should be used to determine if the overall degree of disability has increased during service."  Id. at 538.

The April 1982 service entrance examination report reflected that the Veteran had defective vision that existed prior to entry into military service.  March 1991, February 1996, and April 2004 service treatment records reveal a complaint of eye strain, refractive error, and myopia, respectively.  In a July 2005 service treatment record, the Veteran underwent a photorefractive keratectomy.  In July 2005, a service treatment record revealed a diagnosis of dry eye syndrome.

The Veteran underwent a VA pre-discharge examination of eyes in January 2009.  At that time, he was diagnosed with bilateral dry eye syndrome and refractive error.  In August 2010, the Veteran underwent another VA examination of the eyes.  He was diagnosed with status post PRK (while on active duty), presbyopia, mild dry eyes, and mild superficial punctate keratitis.  While the VA examiner opined that it is at least as likely as not that the mild superficial punctate keratitis is due to the mild dry eyes, and mild dry eyes is at least as likely as not due to status post PRK, the VA examiner did not provide a rationale for these conclusions and did not opine as to whether the presbyopia was likely or actually subjected to a superimposed disease or injury which created additional disability.  In this regard, where VA provides a veteran an examination in a service connection claim the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  

Accordingly, the issue of service connection for residuals of a PRK is REMANDED for the following actions:

1. If possible, request that the VA examiner who conducted the August 2010 VA eye examination review the claims file and provide an addendum medical opinion.  The VA examiner should note the records review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  If the August 2010 VA examiner is not available, obtain the requested opinion from another appropriate medical professional.  

Following a review of all relevant evidence from the claims file, the VA examiner is asked to offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the current presbyopia, a refractive error, was subjected to a superimposed disease or injury in service, to include in-service photorefractive keratectomy, which created additional disability?

b) Are the current presbyopia, mild dry eyes, and/or mild superficial punctate keratitis "usual effects" of a photorefractive keratectomy?

c) If the current presbyopia, mild dry eyes, and/or mild superficial punctate keratitis are usual effects of a photorefractive keratectomy, is it at least as likely as not (50 percent probability or greater) that the overall degree of disability increased during service?

d) If the current presbyopia, mild dry eyes, and/or mild superficial punctate keratitis are not usual effects of a photorefractive keratectomy, is it at least as likely as not (50 percent probability or greater) that the current presbyopia, mild dry eyes, and/or mild superficial punctate keratitis was caused or aggravated by service, including a photorefractive keratectomy?  In rendering the opinion requested, the VA examiner is to assume, as fact, that the Veteran underwent a photorefractive keratectomy during active service.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and any additional development deemed necessary, the claim of service connection for residuals of a PRK, to include presbyopia, mild dry eyes, and mild superficial punctate keratitis, should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


